DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Objections	3
III. Claim Rejections - 35 USC § 112	3
A. Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
IV. Double Patenting	3
A. Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-20 of U.S. Patent No. 10,978,427.	5
V. Allowable Subject Matter	6
Conclusion	14


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Objections
In line 16 of claim 11, remove the third occurrence of “component” to remove redundancy.

III. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 8 recites the limitation “the memory controller” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

IV. Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



A. Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-20 of U.S. Patent No. 10,978,427.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are merely broader than the claims issued in the ‘427 patent. 

Claims 1, 3-8, and 10 of the Instant Application correspond to claims 1-6, 8, and 11 of the ‘427 patent, respectively.  Claim 9 of the Instant Application correspond to claims 9 and 10 of the ‘427 patent.  

Claim 2 if the Instant Application reads,
2. The semiconductor die assembly of claim 1 wherein the casing defines a cavity, and wherein the first die and the third dies are positioned in the cavity.
Claims 1 and 12 of the ‘427 patent recites the features,
[claim 1, last clause] a thermally conductive casing having a cap portion over the first logic die and a wall portion extending from the cap portion, wherein the wall portion is attached to the peripheral portion of the second logic die …
12. The semiconductor die assembly of claim 1 wherein the cap and wall portions of the thermally conductive casing define a cavity, wherein the stack of memory dies is disposed within the cavity, and …
Because the cap portion is over the first logic die it is necessarily within the cavity along with the third dies.  Therefore, claim 2 is a broader version of claim 12 of the ‘427 patent.

Each of claims 11-13 of the Instant Application corresponds more broadly to claim 20 of the ‘427 patent. 

Claims 14-20 of the Instant Application corresponds to claims 13-19 of the ‘427 patent, respectively.

V. Allowable Subject Matter
Pending overcoming (1) the objection to the claims, (2) the rejection under 35 USC 112(b), and (3) the Double Patenting Rejection, claims 1-20 would be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest pieces of prior art are US 2015/0035134 (“Hung”), US 2012/0146207 (“Chou”), and US 2014/0040698 (“Loh”).
Claim 1 reads,
1. A semiconductor die assembly, comprising: 
[1] a first die including a controller; 
[2a] a second die including 
[2b] a central portion beneath a footprint of the first die; 
[2c] a peripheral portion extending beyond the footprint of the first die; 
[2d] a circuit component disposed in the central portion; and 
[2e] a communication component disposed in the peripheral portion and configured to deserialize serial input data into a plurality of input data streams; 
[3] a stack of third dies positioned on the second die, wherein the first die is positioned on the stack of third dies; 
[4a] a plurality of first through-stack interconnects extending through the entire stack of third dies to couple the controller to the communication component, 
[4b] wherein the first through-stack interconnects are configured to transmit (a) the plurality of input data streams from the communication component to the controller and (b) a plurality of output data streams from the controller to the communication component; 
[5a] a plurality of second through-stack interconnects extending through the entire stack of third dies to couple the first die to the circuit component; and 
[6] a casing attached to the peripheral portion of the second die and configured to dissipate heat from the communication component during operation.

With regard to claim 1, Hung discloses, generally in Fig. 5,
1. A semiconductor die assembly, comprising: 
[1] a first die [at least one the dies 10 in the stack, which may be the top die, as explained further, below] … [see further discussion below as to logic die 10 including a memory controller]; 
[2a] a second die 12 [¶ 14: “Die 12 may be a logic die”] including-- 
[2b] a central portion 12A beneath a footprint of the first die [at least one the dies 10 in the stack] [as shown in Figs. 5 and 7-9]; 
[2c] a peripheral portion 12B extending beyond the footprint of the first die [at least one the dies 10 in the stack] [as shown in Figs. 5 and 7-9]; 
{¶ 15: “As shown in FIG. 1, die 12 may extend laterally beyond dies 10, and may include portion 12A that is overlapped by dies 10, and portions 12B that are not overlapped by dies 10.”}
[2d] a circuit component [“controller 36 (or other low-power components)”] disposed in the central portion 12A [Figs. 5, 6A]; and 
{¶ 21: “controllers 36 (or other low-power circuits) are at least partially, and possibly entirely, allocated in portion 12A of die 12”}
[2e] a communication component 34 disposed in the peripheral portion 12B and configured to deserialize serial input data into a plurality of input data streams, 
{¶ 21: “high-power-consuming circuits 34 may be Serializer/Deserializer (Serdes)”}
[3] a stack of third dies [¶ 14: dies 10 other than at least one in the stack 10 that is a logic die, as explained below] positioned on the second die 12, wherein the first die [at least one the dies 10 in the stack, which may be the top die, as explained further, below] is positioned on the stack of third dies [as shown in Fig. 5]; 
[4a] a plurality of first through-stack interconnects [shown but not labeled] extending through the entire stack of third dies [¶ 14: dies 10 other than at least one in the stack 10 that is a logic die, as explained below] to couple the …[first logic die, i.e. top die 10 in stack of dies 10]… to the communication component [i.e. to the serdes 34 on the second logic die 12, whether directly or indirectly], 
[4b] … [not taught] …  
[5] … [not taught] …  
[6] a casing 20/24/28 attached to the peripheral portion 12B of the second die 12 and configured to dissipate heat from the communication component 34 during operation.
With regard to feature [1] of claim 1, the stack of dies 10/12, and more particularly the top die of the stack of dies 10 being a logic die, Hung states,
[0014] FIG. 1 illustrates the cross-sectional view of an initial stage in the formation of Three-Dimensional Integrated Circuit (3DIC) package 100, which includes dies 10 stacked on die 12.  In some embodiments, dies 10 are memory dies that form a memory stack. In alternative embodiments, dies 10 are logic dies.  In yet alternative embodiments, dies 10 include both logic dies and memory dies.  Die 12 may be a logic die, which may further be a Central Processing Unit (CPU), a Graphics Processing Unit (GPU), or the like.  … 
[0015] Die 10 [sic: should be “12”] has a top view size greater than the top view size of dies 12 [sic: should be “10”].  As shown in FIG. 1, die 12 may extend laterally beyond dies 10, and may include portion 12A that is overlapped by dies 10, and portions 12B that are not overlapped by dies 10.  …
 (Hung: ¶¶ 14-15; emphasis added)
Thus, Hung discloses that the stack of dies 10 “include both logic dies and memory dies”, which then implicitly suggests that there can be a logic die at any one of the positions in the stack with the remaining being memory dies.  Therefore, one such configuration would be to have a logic die as the top die in the stack of dies 10, thereby giving an overall die stack 10/12 having a logic die at each of the top and bottom of the overall stack.
Still further, because Hung teaches (1) that a logic die produces more heat than the memory dies (Hung: e.g. ¶¶ 21-24) and (2) that the heat generated by the logic die 12 should not be directed entirely through the stack of dies 10 because it would negatively impact the memory dies’ “performance and reliability” (Hung: ¶ 20), one having ordinary skill in the art would appreciate that another logic die in the die stack 10 should be placed at the top of the die stack 10 (1) because it would allow better heat dissipation for a higher-heat-producing chip, i.e. the additional logic die in die stack 10, by being positioned closest to the heat dissipation elements 21/24, and (2) because it would prevent heat from the additional logic die at the top of the die stack 10 from being directed through the die stack 10, as taught to be detrimental (Hung, ¶ 20).  
This is all of the features of claim 1 disclosed in Hung.
Thus although Hung discloses that the topmost die in the stack of dies 10/12 can be a logic die, i.e. the claimed “first die”, Hung does not teach that the first logic die includes a “controller” as required by feature [1] of claim 36. 
Hung also does not teach features [4b] and [5] of claim 36. 
[4b] wherein the first through-stack interconnects are configured to transmit (a) the plurality of input data streams from the communication component to the memory controller and (b) a plurality of output data streams from the memory controller to the communication component; 
[5] a plurality of second through-stack interconnects extending through the entire stack of memory dies to couple the first die to the circuit component …

With regard to claim 1, Chou discloses, generally in Figs. 3 and 4,
1. A semiconductor die assembly, comprising: 
[1] a first die 301 …;
[2a] a second die 303 including-- 
[2b] a central portion beneath a footprint of the first die 301;
[2c] … [not taught] … 
[2d] a circuit component [¶ 37: e.g. for power transmission or signal transmission circuit between 301 and 303] disposed in the central portion [as shown in Fig. 3]; and 
[2e] a communication component I2, 401 [¶¶ 31, 32, 40] …, 
[3] a stack of third dies 305, 307 [¶ 29] positioned on the second die 303, wherein the first die 301 is positioned on the stack of third dies 305, 307; 
[4a] a plurality of first through-stack interconnects S extending through the entire stack of third dies 305, 307 to couple the … [first logic die 301]… to the communication component [“Interface”, I2; ¶ 32], 
[4b] wherein the first through-stack interconnects S are configured to transmit (a) … input data streams from the communication component [“Interface”, I2] to the … [first logic die 301]… and (b) a plurality of output data streams from the … [first logic die 301]… to the communication component [“Interface”, I2] [¶ 32]; 
[5] a plurality of second through-stack interconnects T1 extending through the entire stack of third dies 305, 307 to couple the first die 301 to the circuit component [¶ 37: e.g. for power transmission or signal transmission circuit between 301 and 303]; and 
[6] a thermally conductive casing L … configured to dissipate heat… [¶ 35; as shown in Fig. 3].
Thus Chou does not teach that the top logic die 301, i.e. the claimed “first logic die”, can include a memory controller 403, which is shown to be on the bottom logic die 303 (Fig. 4) along with the “I/O interface” 401 as required by feature [1] of claim 36. 
Chou also does not teach any of features [2c], [2e], and [4b], and fails to teach all of the elements of feature [6].
Moreover, Chou appears to teach away from the combination of features [2e] with [4b], i.e. 
[2e] a communication component disposed in the peripheral portion and configured to deserialize serial input data into a plurality of input data streams, 
[4b] wherein the first through-stack interconnects are configured to transmit (a) the plurality of input data streams from the communication component to the controller and (b) a plurality of output data streams from the controller to the communication component;
Although Chou discloses at least a deserializer, i.e. the claimed communication component (supra), it is configured to transmit data between the bottom 303 and top 301 logic chips serially rather than in-parallel, as claimed, i.e. as the serial input deserialized into the plurality of data streams.”  The serial transmission includes a reduction in number of TSVs running through the memory dies 305, 307 (Chou: ¶ 39).  Thus, although there are only two kinds of transmission possible between the top 301 and bottom 303 logic chips, i.e. serial and parallel, it is not clear that parallel communication and the associated TSVs configured for parallel communication, as required by features [2] and [4b], would be an acceptable modification to Chou. 

With regard to feature [4b] of claim 1, 
[4a] a plurality of first through-stack interconnects extending through the entire stack of third dies to couple the controller to the communication component, 
[4b] wherein the first through-stack interconnects are configured to transmit (a) the plurality of input data streams from the communication component to the controller and (b) a plurality of output data streams from the controller to the communication component; 
As explained above, neither of Hung and Chou teaches that the top logic chip, i.e. the claimed “first logic chip” can include a memory controller as required by feature [1] of claim 1 and neither teaches feature [4b] of claim 1.
Loh, like each of Hung and Chou, teaches a semiconductor package including a first 122 and second 104 logic dies connected to a stack of memory dies 120 (Loh: ¶ ; Fig. 1), wherein the second logic die 104 may be a CPU or GPU (Loh: ¶ 25), just as in Hung (Hung: ¶ 14, quoted above).  Loh further teaches that the first logic die 122 may include a memory controller at the memory interface 130 or as the metadata manager:
Although the illustrated embodiment depicts a memory controller 116 implemented at the external device 104, in other embodiments, a memory controller instead may be implemented at the memory interface 130.
(Loh: ¶ 29; emphasis added)
In one embodiment, the metadata manager 134 accesses with the memory implemented at the memory layers 120 directly via the TSVs 150 (that is, the metadata manager 134 implements its own memory controller).  In another embodiment, the memory interface 130 controls access to the TSVs 150 and thus the metadata manager 134 accesses the memory layers 120 through the memory interface 130.
(Loh: ¶ 32; emphasis added)
Loh further teaches that the second logic die 104 is connected to the memory controller 130 (directly) or 134 (indirectly) of the first logic die 104 using “inter-device interconnect 106” as shown in Figs. 2 and 3:
The inter-device interconnect 106 can be implemented in accordance with any of a variety of conventional interconnect or bus architectures, such as a Peripheral Component Interconnect--Express (PCI-E) architecture, a HyperTransport architecture, a QuickPath Interconnect (QPI) architecture.  
(Loh: ¶ 26; emphasis added)
These architectures are inherently parallel as evidenced by US 2008/0301379 (“Pong”): “The parallel link switch 106 may utilize a parallel link technology utilizing a plurality of parallel data pins, such as HyperTransport or PCI Express, for example” (Pong: ¶ 22; emphasis added).
Thus, although it appears that each of the features of claim 1 is separately taught in the prior art, it is not clear that one having ordinary skill in the art would make the combination of Hung, Choi, and Lou (as evidenced by Pong) to arrive at the invention claimed in claim 1. 
Claims 2-10 depend from claim 1 and are allowable at least for including the allowable features of claim 1.

11. A semiconductor die assembly, comprising: 
[1] a first die including a first electronic component; 
[2a] a second die including 
[2b] a central portion beneath a footprint of the first die; -15- 151716361.1Attorney DocketNo. 010829-9110.USO2 Client Ref. No. 2013-0471.02/US 
[2c] a peripheral portion extending beyond the footprint of the first die; 
[2d] a second electronic component disposed in the central portion; and 
[2e] a third electronic component disposed in the peripheral portion and configured to deserialize serial input data into a plurality of input data streams; 
[2f] a stack of third dies positioned on the second die, wherein the first die is positioned on the stack of third dies; 
[3a] a plurality of first through-stack interconnects extending through the entire stack of third dies to couple the first electronic component to the second electronic component, 
[3b] wherein the first through-stack interconnects are configured to transmit (a) the plurality of input data streams from the third electronic component to the first electronic component and (b) a plurality of output data streams from the first electronic component to the third electronic component component [sic]; 
[4] a plurality of second through-stack interconnects extending through the entire stack of third dies to couple the first die to the second electronic component; and 
[5] a casing attached to the peripheral portion of the second die and configured to dissipate heat from the third electronic component during operation.
Claim 11 includes at least all of the features of claim 1 and is, accordingly, allowable for the same reason as claim 1.
Claims 12 and 13 depend from claim 11 and are allowable at least for including the allowable features of claim 11.

Claim 14 reads,
14. A method of forming a semiconductor die assembly, the method comprising: 
[1] disposing a stack of first dies on a central portion of a second die, 
[2a] wherein the second die includes 
[2b] (a) a circuit component in the central portion and 
[2c] (b) a communication component in a peripheral portion that is outside the central portion, 
[2d] wherein the communication component is configured to deserialize serial input data into a plurality of input data streams; -16- 151716361.1Attorney DocketNo. 010829-9110.USO2 Client Ref. No. 2013-0471.02/US 
[3] disposing a third die on the stack of first dies, wherein the third die includes a memory controller; 
[4a] forming a plurality of first through-stack interconnects through the entire stack of first dies to electrically couple the memory controller to the communication component, 
[4b] wherein the first through-stack interconnects are configured to transmit (a) the plurality of input data streams from the communication component to the memory controller and (b) a plurality of output data streams from the memory controller to the communication component; 
[5] forming a plurality of second through-stack interconnects through the entire stack of first dies to electrically couple the third die to the circuit component; and 
[6] coupling a casing to the peripheral portion of the second die.
Claim 14 is distinguished from claim 1 in being a method claim.  Thus, all of the features of claim 14 that are taught in the closest prior art of Hung, Chou, and Loh (as evidenced by Pong) are discussed above under claim 1 and, accordingly, claim 14 and its dependent claims 15-20 is allowable for the same reasons as is claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814